PER CURIAM.
Appellant, former husband of appellee, appeals an amended final judgment of divorce in which the court approved and adopted a stipulation made in open court relating to alimony and homestead property. It is urged that the record does not affirmatively show that appellant agreed to the stipulation. We think this position is without merit in view of appellant’s presence in court, his apparent understanding of this agreement and the agreement of his counsel on his behalf. See Peters v. Spielvogel, Fla.App.1964, 163 So.2d 59; Dunscombe v. Smith, 139 Fla. 497, 190 So. 796 (1939).
Affirmed.